Citation Nr: 9919786	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
degenerative disc disease, lumbar spine and, if so, whether 
all the evidence both old and new warrants the grant of 
service connection.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

The veteran's original claim for service connection for 
degenerative disc disease of the lumbar spine was denied by 
the No. Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO) in June 1981, with notification 
sent on July 6, 1981.  The veteran did not appeal this 
decision.

In May 1983, the RO reopened the veteran's claim for service 
connection for degenerative disc disease and continued to 
deny it on the merits.  The veteran appealed to the Board of 
Veterans' Appeals (Board), which denied service connection 
for degenerative disc and degenerative joint disease of the 
lumbar spine in an August 1984 decision.

This current matter comes before the Board on appeal from an 
October 1996 rating decision of the RO, which found that new 
and material evidence had not been presented to reopen the 
veteran's claim for service connection for degenerative disc 
disease, lumbar spine, and denied service connection for 
PTSD.

It is noted that the appellant and his spouse appeared at a 
hearing before the undersigned Member of the Board on May 18, 
1999, at which time they testified with respect to the claims 
now at issue before the Board.  A transcript of that hearing 
has been associated with the record on appeal.



REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The veteran contends, in essence, that he is entitled to 
service connection for PTSD and a lumbar spine disorder.  He 
specifically contends that he injured his back in a jeep 
accident during active duty in July 1969.  Regarding PTSD, he 
contends he has PTSD symptoms due to his combat experiences 
in the Republic of Vietnam.

Service medical records reveal that the veteran was injured 
in a mine explosion in January 1969, and received shrapnel 
wounds in the right side of his back and buttock area.  A 
January 1969 hospital record indicates that there was no 
nerve or artery involvement.  He continued to have complaints 
of pain of the fragment wounds in the back in January 1969, 
and returned in February 1969 for apparent furunculosis, back 
around the old fragment wound site, with no adenopathy noted.  
Apart from the fragment wounds, the service medical records 
reveal no back problems and show no treatment for a jeep 
accident.  The service medical records are also negative for 
symptomatology attributable to a psychiatric disorder.  The 
veteran's February 1970 separation examination revealed no 
evidence of symptoms related a back or psychiatric disorder, 
although the presence of metal fragments in the left side of 
the back and buttocks was noted.  

The veteran's DD-214 reveals that he received the Combat 
Infantry Badge, the Purple Heart and the Vietnam Service 
Medal.   

In February 1986, the veteran was treated in a VA hospital 
following a physical attack on his wife during a domestic 
dispute.  He was noted to have complaints of anxiety and 
depression, sleeplessness, difficulty concentrating, 
irritability and tearfulness.  He also gave a history of 
alcohol abuse of drinking 6 to 8 beers a day.  He denied 
delusions and hallucinations.  The diagnosis was dysthymic 
disorder.  He was also given a questionnaire wherein he 
indicated that he "sometimes" feels depressed; anxious; 
angry; guilty; emotionally up and down to extremes; feeling 
emotionally disturbed; excitable and had thoughts of harming 
others.  He indicated he never had suicidal thoughts.  A 
February 1986 evaluation to rule out dysthymic disorder 
indicated a diagnosis of "other personality disorder."

A VA clinical record dated in March 1986 noted that the 
veteran thought of Vietnam alot and had sleep disturbances, 
but admitted to thinking he was weak if he experienced 
problems as a result of Vietnam, and showed alot of 
difficulty talking about the incident involving a fire fight 
zone.  He denied feelings of guilt, yet could not understand 
why he remembered it so vividly.  He denied flashbacks, but 
said he could look at a wall or into space and vividly see 
the scenes from the night of he was hit.  An addendum 
indicated that he thought he had no problems prior to the 
incident of the domestic disturbance.  

The report from a September 1996 VA examination was conducted 
without benefit of a review of the claims folder.  No history 
of combat stressors was given and the veteran began the 
examination by denying any mental health problems.  He 
essentially attributed any depression to physical problems 
including his back problems, with a history of back 
surgeries.  The examiner's opinion was that he could not 
elicit any post-traumatic stress disorder symptomatology, nor 
did he believe the depression reported by the veteran met the 
criteria for clinical depression.

Upon review of the evidence, the Board finds that due process 
considerations require a remand of this matter.   

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  These changes 
reflect the decision of the United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).
The Court in Cohen discussed the three elements needed to 
establish service connection for PTSD:  1. A current, clear 
medical diagnosis of PTSD, presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor; 2. credible supporting evidence that the 
claimed in-service stressor occurred and 3. medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The amended 38 C.F.R. § 3.304(f) states that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.  

In this case, the veteran's claimed stressors involving 
exposure to enemy fire, with resulting wounds, are conceded 
to be confirmed, and would appear to be sufficient even under 
the criteria for stressors pursuant to 38 C.F.R. § 3.304.  
However, there is conflicting evidence as to whether the 
veteran clearly has PTSD.  The medical evidence currently 
before the Board shows some symptoms consistent with PTSD, 
but contains no clear diagnosis of PTSD, with conflicting 
diagnoses including dysthymic disorder and a personality 
disorder.  Furthermore, the most recent VA examination did 
not include a review of the claims file, a history of combat, 
or the administering of a diagnostic test to further 
determine whether the veteran has PTSD.

Further due process considerations require a remand of this 
matter, regarding the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for degenerative disc disease of the lumbar spine.  
Since the time the legal principles regarding this matter 
were most recently addressed by the RO in a supplemental 
statement of the case furnished in February 1998, the United 
States Court of Appeals for the Federal Circuit issued a 
decision in the case of Hodge v. West 155 F.3d 1356 (1998), 
which affects the way in which evidence is to be evaluated in 
order to determine whether it is new and material.  

In Hodge, the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) impermissibly ignored the 
definition of "material evidence" adopted by the Department 
in 38 C.F.R. § 3.156 and without sufficient justification or 
explanation, rewrote the regulation to require, with respect 
to newly submitted evidence, that "there must be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence both old and new would change the 
outcome."  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Federal Circuit held invalid the Colvin test for 
materiality, as it was more restrictive than 38 C.F.R. § 
3.156(a).  The Board finds that this case should be remanded 
to the RO for consideration of all the evidence under the 
provisions of 38 C.F.R. § 3.156 (1998), in light of the Hodge 
decision.

Furthermore, the Board notes that the veteran has testified 
regarding his claims for service connection for PTSD and for 
degenerative disc disease in his back before the undersigned 
member of the Board at a Travel Board hearing held in May 
1999.  His testimony included allegations that the jeep 
accident, alleged to have injured his low back, occurred in a 
combat zone when the jeep flipped over after being struck by 
another vehicle.  In view of this testimony, the RO should 
consider the provisions of 38 C.F.R. § 3.304(d) in 
adjudicating the claim of whether new and material evidence 
has been submitted to reopen his claim for service connection 
for degenerative disc disease of the lumbar spine.  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
psychiatric and back disorders, not 
already associated with the claims file.  
After securing the necessary release, the 
RO should obtain these records.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).

2.  The RO should arrange for the veteran 
to be accorded an examination by a board 
of two VA psychiatrists, if available, 
who have not previously examined him to 
determine the diagnosis of all 
psychiatric disorders that are present.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, such as the Mississippi Scale 
for Combat-Related Post-Traumatic Stress 
Disorders, should be accomplished.  The 
veteran's claims folder should be made 
available to and independently reviewed 
by the examiners prior to examination.  
The examiners should integrate any 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  If the 
examiners determine that the veteran has 
more than one psychiatric disorder, the 
relationship of each disorder to the 
other(s) (including etiological origin 
and secondary causation) and which 
symptoms are associated with each 
disorder should be determined.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
diagnosis or diagnoses should be made in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
(4th ed. 1994).  The report of 
examination should include the complete 
rationale for all opinions expressed. 

3.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD in light of 64 Fed. Reg. 32807-32808 
(June 18, 1999) (to be codified at 38 
C.F.R. § 3.304(f) (1999) and Cohen, 
supra.  Regarding the attempt to reopen 
his claim for service connection for 
degenerative disc disease of the lumbar 
spine, the RO should again review the 
entire record, utilizing the standard set 
forth in 38 C.F.R. 
§ 3.156(a) (1998), as enunciated by 
Hodge, supra, to determine if new and 
material evidence has been submitted to 
reopen this claim.  Consideration of this 
matter should also be done 
utilizing 38 C.F.R. § 3.304(d), in view 
of the veteran's allegations that the 
claimed jeep accident occurred in a 
combat zone.  If any action is adverse to 
the veteran, he should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions and 
reflects detailed reasons and bases for 
the decision reached.  

Thereafter, the veteran should be afforded the opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










